DETAILED ACTION
	This is in response to the application filed on September 29th 2020, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  they recite “the second user comprises a visual movement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray US 2018/0310070 A1.

Regarding claim 1, Murray discloses a smart media device comprising:
a network interface; a microphone; a camera; a display; a memory and processor (client device – see Figs. 2, 4, and paragraphs 61-62) to:
receive, via the network interface, data from a service provider (connected to server/content provider via network – see Figs. 1-2);
	receive, via the microphone, a first user command, wherein the first user command comprises audio (microphone receives voice command – paragraph 61);
	receive, via the camera, a second user command, wherein the second user comprises a visual movement (camera performs gesture recognition – paragraph 61);
	output to the display the data (Fig. 7, paragraphs 79, 111);
	providing a two-way wireless communication with an IoT equipped device (communicate wirelessly with devices – paragraph 38, Figs. 1-2); and
	control the IoT equipped device based, at least in part, on the first user command, the second user command or both (device switches to content selected by the user via the interface – paragraphs 35; control casting devices / smart home devices – see paragraphs 68-73).

	Regarding claim 2, Murray discloses detect an activation command; and activate in response to the activation command (user “activates” via button, or interaction with user interface – see paragraphs 

	Regarding claim 3, Murray discloses the activation command is detected via the microphone, the camera, or both (microphone or camera accept commands – paragraph 61).

	Regarding claim 4, Murray discloses determine whether the activation command is associated with a smart assistant or a local function (voice command is extracted to control smart home and devices in the environment – paragraphs 50, 61; this would include determining whether the command is local or needs to be transmitted a smart home device).

	Regarding claim 5, Murray discloses in response to the determination that the activation command is associated with the smart assistant, identify the smart assistant associated with the activation command, and wherein activating in response to the activation command comprises activating the smart assistant (control devices in smart home environment with voice command – paragraphs 50, 61; this includes “activating” a device).

	Regarding claim 6, Murray discloses in response to determination that the activation command is associated with the local function, provide an output command to a local device (output commands to local devices on the home network – see Figs. 2 and 8-11).

	Regarding claim 8, it is a method that corresponds to the device of claim 1; therefore it is rejected for the same reasons.  Claims 9-10 and 12-14 correspond to previously presented dependent claims 2-6, and thus are also rejected for the same reasons.

	Regarding claim 15, it is a non-transitory computer readable medium that corresponds to the device of claim 1; therefore it is rejected for the same reasons.  Claims 16-17 and 19-20 correspond to previously presented dependent claims 2-4 and 6 respectively, and thus are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Jukubowski et al. US 2020/0112587 A1.

Regarding claims 7, 11 and 18, Murray does not disclose a voice privacy button, wherein the privacy button is an electronic persistent switch that does not allow for software control.  But this is taught by Jukubowski as a switch that activates privacy mode wherein software control of a microphone and camera is not allowed (abstract, Fig. 4, paragraph 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray to add a privacy switch as taught by Jukubowski.  Jukubowski teaches that users prefer to keep private and that a simply indicator could be hacked (paragraph 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Heckman et al. US 2018/0190285 A1 discloses a voice-activated electronic device that provides users a hand-free voice interface to activate functions on connected devices (abstract, Fig. 1, paragraph 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975